Name: Council Regulation (EEC) No 1715/80 of 27 June 1980 suspending the application of an indicative ceiling established by Regulation (EEC) No 2796/79 for imports of certain products originating in Austria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 167/56 Official Journal of the European Communities 1 . 7 . 80 COUNCIL REGULATION (EEC) No 1715/80 of 27 June 1980 suspending the application of an indicative ceiling established by Regulation (EEC) No 2796/79 for imports of certain products originating in Austria desirable to keep under review the development of these imports by statistical supervision, HAS ADOPTED THIS REGULATION: Article 1 The application of the indicative ceiling established by Article 1 of Regulation (EEC) No 2796/79 shall be suspended from 1 January 1980 for imports of bible paper, manifold ( thin typing) paper; printing paper and writing paper, containing not more than 5 % of mechanical wood pulp, falling within subheading ex 48.01 F of the Common Customs Tariff, listed under order No I A 2 in Annex I to the said Regulation. These imports shall remain under Community surveillance. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Protocol 1 annexed to the Agreement between the European Economic Community and the Republic of Austria, the Community has, by Regulation (EEC) No 2796/79 (*), established the indicative ceilings applicable in 1980 to imports of certain products originating in Austria ; whereas provision is made under the said Protocol that if, for two successive years, imports of a product subject to a ceiling are less than 90 % of the amount fixed, the Community shall suspend the application of this ceiling ; Whereas the Communities' statistical summaries for 1978 and 1979 show that imports of certain products which are subject to these ceilings did not, during those years, reach 90 % of the ceiling indicated; whereas, therefore, the Community should suspend application of one ceiling valid for imports of the products in question from 1 January 1980 ; whereas, however, it is Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1980 . For the Council The President A. SARTI OJ No L 330, 27 . 12 . 1979, p. 1 .